Citation Nr: 1617612	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO. 10-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an increased rating in excess of 10 percent for residuals of a gunshot wound to the right index finger.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As noted in the prior Board remand, evidence of unemployability due to the disabilities currently on appeal has been submitted. While the Board notes that, while on remand, the RO issued a July 2013 rating decision denying entitlement to TDIU, in response to which the Veteran filed a notice of disagreement. However, as noted above TDIU is considered to be part and parcel of the current increased rating claims on appeal. As such, the appropriate action in this instance is to re-assume jurisdiction over the issue of entitlement to TDIU, as opposed to remanding the claim for the issuance of a statement of the case. As such, the issue of entitlement to TDIU has been added to the title page.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance. There is no competent medical evidence that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). Thus, the Board will not infer a claim of entitlement to SMC at this time.

The Board remanded the issues on appeal for additional development in April 2012. The examination having been provided, the directives have been substantially complied with as to the issue decided herein. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

Finally, since the last supplemental statement of the case the RO associated with the claims file additional VA treatment records that were not considered in the decision, and no waiver of such consideration is of record. 38 C.F.R. § 20.1304(c). However, these treatment records are not pertinent evidence to the claim decided herein. Id. While there are records of audiology appointments, these appointments solely concern the fitting and maintenance of hearing aids, and do not contain the audiometric testing results relied on and mechanically applied by VA to rate a hearing loss disability. See Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85. As such, these records are not pertinent as they do not having a bearing on the appellate issue decided herein, and therefore a waiver of RO review of this new evidence is not required. 38 C.F.R. § 20.1304(c).

The issues of entitlement to an increased rating for residuals of a gunshot wound to the right index finger and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's hearing impairment has been no worse than Level II in the left ear and Level I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2008 and August 2012. The examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on the Veteran's daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for bilateral hearing loss. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with two VA audiological examinations. The results of the October 2008 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
55
LEFT
20
20
20
60
80

Based on these results, the average puretone threshold was 35 decibels for the right ear and 40 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 96 percent in the right ear and 90 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear. As to functional impairment, the Veteran reported difficulty hearing voices, particularly female ones, and that he had to turn up the volume on the television to a very high level.

The results of the August 2012 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
55
60
LEFT
25
25
35
70
85

Based on these results, the average puretone threshold was 38 decibels for the right ear and 54 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 100 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for each ear. As to functional impairment, the Veteran reported no functional loss or impairment when asked.

Also of record is a July 2014 VA hearing aid examination, which noted results as follows: 	





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
60
LEFT
20
20
40
70
85

Based on these results, the average puretone threshold was 36.25 decibels for the right ear and 53.75 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition testing was not conducted. Roman Numeral designations can be determined based solely on puretone threshold average under Table VIa. However, the regulations state that Table VIa is to only be used in instances where the examiner certifies that use of a speech discrimination test is not appropriate due to certain complications, which is not the case here. 38 C.F.R. § 4.85(c). 

Taking the worst designations of record, when the Level I designation for the right ear and Level II designation for the left ear, as determined based on the October 2008 VA examination, are mechanically applied to Table VII, the result is a noncompensable rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. Even if the Board were to used Table VIa to rate the severity of the Veteran hearing impairment based on average puretone threshold alone, the Veteran would receive a Level I designation for the right ear and a Level III designation for the left ear, which still warrants a noncompensable rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. None of the results reported in the audiological evaluations do not meet the requirements for evaluation based on an exceptional pattern of impairment. See 38 C.F.R. § 4.86(a)-(b).

As noted previously, in addition to objective test results, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. The October 2008 examiner noted the Veteran had reported difficulty hearing voices, particularly female ones, and that he had to turn up the volume on the television to a very high level, while the August 2012 VA examiner noted the Veteran did not report any functional impairment. Thus, the functional impact of the Veteran's hearing loss was considered by both examiners. No other medical evidence concerning the Veteran's bilateral hearing loss, specifically audiograms, is of record. 

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse. Specifically, the Veteran has reported hearing high and low frequency sounds, trouble understanding people (particularly females) during conversations, and having to turn the volume on the television up in order to hear prior to receiving hearing aids. The Veteran has also endorsed the use of hearing aids, and numerous audiology appointments for hearing aid fittings and maintenance are of record. While this letter establishes that the Veteran currently has bilateral hearing loss requiring amplification, this is not probative of or pertinent to the current severity of the Veteran's bilateral hearing loss.

Further, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the two VA audiological examinations and the July 2014 treatment record, all of which indicate that the Veteran's hearing loss does not rise to the level of a compensable rating. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for an initial compensable rating for bilateral hearing loss is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as hearing loss, difficulty hearing during conversations, having to listen to the television at elevated volume, the use of hearing aids, and difficulty hearing high and low frequency noises. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.85, 4.86(a). The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss. See id.

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. The Veteran's reported difficulty with understanding conversations, hearing high and low frequency noises and other daily functional impairments all stem directly from the severity of the Veteran's hearing loss, puretone threshold averages and speech recognition impairment, all of which are directly contemplated when determining the appropriate rating for hearing loss under Table VI and Table VII. There is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for posttraumatic stress disorder, residuals of a gunshot wound to the right finger, tinnitus and bilateral hearing loss. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's bilateral hearing loss combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The issues of entitlement to an increased rating for residuals of a gunshot wound to the right finger and entitlement to TDIU were remanded by the Board in April 2012. Concerning the gunshot residuals, the Board requested that the Veteran be provided with a new VA examination. As part of that request, the Board asked that the examiner respond to several specific issues. While the examiner sufficiently responded to questions (a), (b) and (e), questions (c) and (d) were not adequately addressed. Specifically, the examiner did not state clearly whether it was at least as likely as not that the Veteran's numbness or arthritis of the right hand were related to the gunshot wound, and while the examiner stated that the Veteran's overall disability was moderate in nature, did not identify the specific muscle group, if any, that was impairment by the residuals of the gunshot wound. As these questions were not answered, the Board finds the directives were not substantially complied with and a remand is necessary so that these questions can be addressed. Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Concerning TDIU, the Board directed that the Veteran be provided with appropriate notice of the evidence and information required to establish entitlement to TDIU. While the Veteran was mailed a copy of the formal application for TDIU in June 2012, there is no evidence that the Veteran was provided with a letter providing notice of the evidence and information necessary to substantiate such a claim as required by the VCAA. As such, the issue must be remanded so that proper notice can be provided. Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. at 146-47.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2. Schedule the Veteran for a VA examination to determine the current severity of his right index finger disability. The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report. All necessary tests and studies should be conducted. The examiner should respond to the following: 

(a)  Record all subjective and objective manifestations of the right index finger disability, including all functional effects.

(b)  Would the right index finger at least as likely as not (probability of 50 percent or more) be equally well served by an amputation at the affected joint?  If so, please identify the affected joint. Also, describe the actual remaining function of the right index finger for the acts of grasping, manipulation, etc.

(c)  Please state whether it is at least as likely as not that the Veteran's reported numbness or arthritis in the other digits of the right hand, to include the thumb, are related to the right index finger disability. In offering this opinion, all evidence should be considered, including but not limited to the opinion contained in the October 2008 VA examiner's addendum report.

(d)  Has the right index finger disability at least as likely as not affected the function of any other right fingers or thumb, or the overall function of the right hand?  If the arthritis and numbness were found to be related to the right index finger, the effects of the arthritis and numbness should be considered in evaluating impairment of function of the right hand.

(d)  Identify the muscle group or groups that are affected by the Veteran's residuals of gunshot wound to the right index finger. Also, please state whether such disability is slight, moderate, moderately severe, or severe in nature, upon consideration of all evidence. 

(e)  In responding to each of the above questions, the examiner should provide a complete rationale or reasoning for each opinion offered. All lay and medical evidence of record should be considered. If a requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


